Citation Nr: 1009983	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services at a non-VA medical facility on March 3, 2007.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1988 to October 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations in March 2007 and in 
April 2007 of the Department of Veterans Affairs (VA) Medical 
Center in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks payment or reimbursement for private 
medical expenses rendered at Legal Mount Hood Medical Center 
in Portland, Oregon on March 3, 2007.  The Veteran asserts 
that the treatment he received at that facility was on an 
emergent basis as he had chest pains.  

The agency of original jurisdiction (AOJ) denied the claim on 
grounds that a VA facility was available and that the Veteran 
did no receive VA medical care within 24 months.  The factual 
foundation for the decision reached by the AOJ needs further 
evidentiary development. 

Also, the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have not been met.  



Accordingly, the case is REMANDED for the following action:

1. Send proper VCAA notice to the 
Veteran to include the following, 

a).  The information and evidence not 
of record that is necessary to 
substantiate the claim for entitlement 
to payment or reimbursement for 
emergency services at a non-VA 
facility:

Under 38 C.F.R. § 17.120 (2008), 
namely, that care was rendered for a 
non-service-connected disability 
associated with and held to be 
aggravating a service-connected 
disability; services were provided 
in a medical emergency of such 
nature that delay would be hazardous 
to life or health; and VA facilities 
were not feasibly available; and 

Under 38 C.F.R. § 17.1002 (2008) to 
include whether the Veteran could 
not have been safely transferred to 
a VA or other Federal facility, 
whether he was enrolled in the VA 
health care system, whether he 
received medical services within the 
24-month period prior to the 
emergency treatment, and he had no 
other health-care coverage. 

b).  The information and evidence that VA 
will provide and the information and 
evidence that the Veteran is to provide. 



2.  Document whether a VA medical 
facility was feasibly available to 
include the distance between the VA 
medical facility and Legacy Mount Hood 
Medical Center and whether the VA medical 
facility was capable of treating on an 
emergent basis a patient with chest 
pains. 

3.  Arrange for the medical records of the 
Veteran's emergent care at the Legacy 
Mount Hood Medical Center on March 3, 
2007, to be reviewed by a VA health-care 
professional to determine the following 
under 
38 C.F.R. § 17.120 (2008): 

a). Whether chest pain is a 
condition a prudent person would 
have reasonably expected that delay 
in seeking immediate medical 
attention would have been hazardous 
to life or health; 

b). Whether an attempt to use the 
nearest VA facility would not have 
been considered reasonable by a 
prudent person; and, 

c). Whether the Veteran's chest 
pains due to gastroesophageal reflux 
disease, treated at the Legacy Mount 
Hood Medical Center on March 3, 
2007, were associated with and held 
to be aggravating his service-
connected peptic ulcer disease with 
hepatitis B.  

4.  After the above development adjudicate 
the claim under 38 C.F.R. § 17.120.  

If the benefit is not granted under 
38 C.F.R. § 17.120, then adjudicate the 
claim under 38 C.F.R. § 17.1002 (2008), 
addressing the following:  

a). Is the claim for payment or 
reimbursement for medical care 
beyond the initial emergency 
evaluation and treatment is for a 
continued medical emergency of such 
a nature that the Veteran could not 
have been safely transferred to a VA 
or other Federal facility (the 
medical emergency lasts only until 
the time the veteran becomes 
stabilized);

b). Ensure that any outstanding VA 
medical records have been associated 
with the claims folder and confirm 
whether the Veteran was enrolled in 
the VA health care system and had he 
received medical services within the 
24-month period prior to the 
emergency treatment? 

c). Does the Veteran have any other 
coverage under a health-plan 
contract for emergency treatment? 

e). Does the Veteran have 
contractual or legal recourse 
against a third party that could 
reasonably be pursued for the 
purpose of extinguishing, in whole 
or in part, the Veteran's liability 
to the provider? 

5.  If the decision remains adverse, 
furnish the Veteran and his representative 
supplemental statement of the case and 
return the case to the Board. 


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


